Exhibit 10.4

STOCK OPTION AWARD AGREEMENT

Based on the

NovoCure Limited

2015 Omnibus Incentive Plan

(the “Agreement”)

This Agreement, dated as of             , is entered into

between

NovoCure Limited, a Jersey Isle company, registered at Le Masurier House, La Rue
le

Masurier, St. Helier JE2 4YE, Jersey Isle (the “Company”),

and

            ,                             (the “Participant”).

Preliminary Statement

The Company hereby grants to the Participant this stock option (the “Stock
Option”) on             (the “Grant Date”) based on the NovoCure Limited 2015
Omnibus Incentive Plan, as it may be amended from time to time (the “Plan”) and
the NovoCure Limited 2015 Omnibus Incentive Sub-Plan for Switzerland, as it may
be amended from time to time (the “Sub-Plan”), to purchase the number of
ordinary shares of the Company set forth below (the “Ordinary Shares”). Except
as otherwise indicated, any capitalized term used but not defined herein shall
have the meaning ascribed to such term in the Plan.

Any participation by any person is strictly voluntary and any grant made under
this Agreement shall be a voluntary benefit for the Participant (Gratifikation)
and shall under no circumstance be regarded as salary (Lohn).

This Agreement gives no entitlement to the Participant to further stock options
awards.

Accordingly, the parties hereto agree as follows:

1. Grant of Stock Option. The Company hereby grants, based on the Plan and the
Sub-Plan and the terms and conditions set forth herein and therein, in its sole
discretion to the Participant, as an Eligible Employee, Consultant or
Non-Employee Director, the Stock Option to purchase from the Company
            Ordinary Shares of the Company, nil par value, at an exercise price
per share of $            (the “Exercise Price”).

2. Vesting.

(a) Vesting Schedule. The Stock Option shall vest and become exercisable on the
dates and in the cumulative percentages provided in the table below; provided,
with respect to each vesting date, that the Participant has not experienced a
Termination prior to such date.



--------------------------------------------------------------------------------

There shall be no proportionate or partial vesting in the periods prior to each
vesting date. The Vesting Date for this Stock Option shall be             (the
“Vesting Date”).

 

Vesting Date

   Cumulative Percent
Vested  

First Anniversary of the Vesting Date

     [25 %] 

Second Anniversary of the Vesting Date

     [50 %] 

Third Anniversary of the Vesting Date

     [75 %] 

Fourth Anniversary of the Vesting Date

     [100 %] 

(b) Unvested Stock Options. Any portion of the Stock Option that is not vested
as of the date of a Participant’s Termination for any reason shall terminate and
expire on the date of such Termination.

3. Exercise.

(a) To the extent that the Stock Option has become vested and exercisable with
respect to a number of Ordinary Shares, the Stock Option may thereafter be
exercised by the Participant, in whole or in part, at any time or from time to
time prior to the expiration of the Stock Option in accordance with the Plan.
The Participant may exercise the Stock Option by delivering to the Company
written notice of the number of Ordinary Shares covered by the exercise,
together with the aggregate Exercise Price. Payment may be made by: (i) cash,
check, bank draft or money order payable to the order of the Company;
(ii) solely to the extent permitted by applicable law and authorized by the
Committee, through a procedure whereby the Participant delivers irrevocable
instructions to a broker reasonably acceptable to the Company to deliver
promptly to the Company an amount equal to the aggregate Exercise Price; or
(iii) on such other terms and conditions as may be acceptable to the Committee.
Upon expiration of the Stock Option, the Stock Option shall be canceled and no
longer exercisable.

(b) Unless otherwise directed or permitted by the Committee, the Participant
must pay or provide for all applicable withholding taxes in respect of the
exercise of the Stock Option by (i) remitting the aggregate amount of such taxes
to the Company in full, by cash, check, bank draft or money order payable to the
order of the Company; (ii) to the extent permitted by the Committee, by making
arrangements with the Company to have such taxes withheld from other
compensation due to Participant; or (iii) solely to the extent permitted by
applicable law and authorized by the Committee, through a procedure whereby the
Participant delivers irrevocable instructions to a broker reasonably acceptable
to the Company to deliver promptly to the Company an amount equal to the
applicable withholding taxes.

(c) Upon the exercise of the Stock Option, the Participant:

(i) will be deemed to acknowledge and make such representations and warranties
as may be requested by the Company for compliance with applicable laws, and any
issuances of ordinary shares by the Company shall be made in reliance upon the
express representations and warranties of the Participant; and

 

2



--------------------------------------------------------------------------------

(ii) will not sell, transfer or otherwise dispose of the Ordinary Shares in
violation of the Plan or this Agreement or dispose of the Ordinary Shares unless
and until the Participant has complied with all requirements of this Agreement
applicable to the disposition of the Ordinary Shares.

(d) Pursuant to the Plan, in the event the Participant engages in Detrimental
Activity prior to any exercise of the Stock Option, the Stock Option shall
thereupon terminate and expire. As a condition of the exercise of the Stock
Option, the Participant shall be required to certify in a manner acceptable to
the Company (or shall be deemed to have certified) that the Participant is in
compliance with the terms and conditions of the Plan and the Sub-Plan and that
the Participant has not engaged in, and does not intend to engage in, any
Detrimental Activity. In the event the Participant engages in Detrimental
Activity during the one-year period commencing on the date the Stock Option is
exercised, the Company shall be entitled to recover from the Participant, at any
time within one year after such Detrimental Activity, and the Participant shall
pay over to the Company, the Ordinary Shares received from such exercise, or, if
such Ordinary Shares have been transferred, an amount equal to Fair Market Value
of such Ordinary Shares on the date of such exercise.

(e) The restrictions regarding Detrimental Activity are necessary for the
protection of the business and goodwill of the Company and are considered by the
Participant to be reasonable for such purposes. Without intending to limit the
legal or equitable remedies available in the Plan and in this Agreement, the
Participant acknowledges that engaging in Detrimental Activity will cause the
Company material irreparable injury for which there is no adequate remedy at
law, that it will not be possible to measure damages for such injuries precisely
and that, in the event of such activity or threat thereof, the Company shall be
entitled, in addition to the remedies provided under the Plan, to obtain from
any court of competent jurisdiction a temporary restraining order or a
preliminary or permanent injunction restraining the Participant from engaging in
Detrimental Activity or such other relief as may be required to specifically
enforce any of the covenants in the Plan and this Agreement without the
necessity of posting a bond, and in the case of a temporary restraining order or
a preliminary injunction, without having to prove special damages.

4. Stock Option Term. The term of the Stock Option shall be (i) until the tenth
anniversary of the Grant Date, or (ii) for holders of more than 10% of shares of
the Company or an Affiliate, until the fifth anniversary of the Grant Date,
after which time it shall expire (the “Expiration Date”), subject to earlier
termination in the event of the Participant’s Termination as specified in the
Plan and this Agreement. Notwithstanding anything herein to the contrary, upon
the Expiration Date, the Stock Option (whether vested or not) shall be
immediately forfeited, canceled and terminated for no consideration and no
longer shall be exercisable. The Stock Option is subject to termination prior to
the Expiration Date to the extent provided in the Plan or this Agreement.

 

3



--------------------------------------------------------------------------------

5. Termination and Change in Control. The provisions in the Plan regarding
Termination and Change in Control shall apply to the Stock Option.

6. Restriction on Transfer of Stock Option. The provisions in the Plan regarding
restrictions on Transfer shall apply to the Stock Option.

7. No Rights as a Stockholder. The Participant shall not have any rights as a
stockholder of the Company with respect to any Award until the Participant
becomes the holder of record of the Ordinary Shares underlying the Award.

8. Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan and the Sub-Plan, including the amendment
provisions thereof, and to such rules, regulations and interpretations relating
to the Plan as may be adopted by the Committee and as may be in effect from time
to time. The Plan and the Sub-Plan are incorporated herein by reference. If and
to the extent that this Agreement conflicts or is inconsistent with the Plan
and/or the Sub-Plan, the provisions of this Agreement shall prevail.

9. Acknowledgments.

(a) The Participant confirms that he/she has received a copy of the Plan and the
Sub-Plan, has carefully read all of the provisions and the terms of the Plan,
the Sub-Plan and this Agreement, understands the material content of these
provisions, and agrees to be bound by them.

(b) The Participant acknowledges that the Board of Directors and/or the
Committee from time to time when appropriate have the right at their sole
discretion to amend the Plan and/or the Sub-Plan.

(c) Furthermore, the Participant accepts by her/his signature all terms and
conditions set forth in the Plan and the Sub-Plan

10. Voluntary Benefit. The Stock Option is granted to the Participant as a
voluntary benefit under the contractual relationship between the Participant and
an Affiliate of the Company.

11. Notices. All notices, demands or requests made pursuant to, under or by
virtue of this Agreement must be in writing and sent to the party to which the
notice, demand or request is being made:

(a) unless otherwise specified by the Company in a notice delivered by the
Company in accordance with this Section 11, any notice required to be delivered
to the Company shall be properly delivered if delivered to:

NovoCure Limited

20 Valley Stream Pkwy

Suite 300

Malvern, PA 19355

Attention: General Counsel

Telephone: (212) 767-7530

(b) if to the Participant, to the address indicated above.

 

4



--------------------------------------------------------------------------------

Any notice, demand or request, if made in accordance with this Section 11 shall
be deemed to have been duly given: (i) when delivered in person; or (iii) on the
first business day following the date of deposit if delivered by an
internationally recognized overnight delivery service.

12. No Right to Employment/Consultancy/Directorship. Nothing in this Agreement
shall be construed to establish any other contractual relationship, in
particular no employment relationship, between the Company, any of its
Affiliates and the Participant. In particular, this Agreement shall not give the
Participant or any other Person any right to employment, consultancy or
directorship by the Company or any of its Affiliates, or limit in any way the
right of the Company or its Affiliate to terminate the Participant’s employment,
consultancy or directorship at any time.

13. Severability of Provisions. If at any time any of the provisions of this
Agreement shall be held invalid or unenforceable, or are prohibited by the laws
of the jurisdiction where they are to be performed or enforced, by reason of
being vague or unreasonable as to duration or geographic scope or scope of the
activities restricted, or for any other reason, such provisions shall be
considered divisible and shall become and be immediately amended to include only
such restrictions and to such extent as shall be deemed to be reasonable and
enforceable by the court or other body having jurisdiction over this Agreement
and the Company and the Participant agree that the provisions of this Agreement,
as so amended, shall be valid and binding as though any invalid or unenforceable
provisions had not been included.

14. Governing Law. All matters arising out of or relating to this Agreement and
the transactions contemplated hereby, including its validity, interpretation,
construction, performance and enforcement, shall be governed by and construed in
accordance with the laws of Switzerland.

15. Social Security Taxes. Any social security contributions legally due on the
granting, vesting or exercising of the Stock Option granted under this Agreement
are shared equally between the Company and Participant.

16. Taxes. Income taxes, including capital gain taxes, arising from the grant or
exercise of any Stock Option, from the payment for Ordinary Shares covered
thereby or from any other event or act (of the Company and/or of the
Participant) hereunder, shall be borne solely by the Participant.

17. Interpretation. Unless a clear contrary intention appears: (a) the defined
terms herein shall apply equally to both the singular and plural forms of such
terms; (b) reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are not prohibited by
the Plan or this Agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually; (c) any pronoun
shall include the corresponding masculine, feminine and neuter forms;
(d) reference to any agreement, document or instrument means such agreement,

 

5



--------------------------------------------------------------------------------

document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof; (e) reference to any law, rule or regulation
means such law, rule or regulation as amended, modified, codified, replaced or
reenacted, in whole or in part, and in effect from time to time, including rules
and regulations promulgated thereunder, and reference to any section or other
provision of any law, rule or regulation means that provision of such law, rule
or regulation from time to time in effect and constituting the substantive
amendment, modification, codification, replacement or reenactment of such
section or other provision; (f) “hereunder,” “hereof,” “hereto,” and words of
similar import shall be deemed references to this Agreement as a whole and not
to any particular article, section or other provision hereof; (g) numbered or
lettered articles, sections and subsections herein contained refer to articles,
sections and subsections of this Agreement; (h) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding such term; (i) “or” is used in the inclusive sense
of “and/or”; (j) references to documents, instruments or agreements shall be
deemed to refer as well to all addenda, exhibits, schedules or amendments
thereto; (k) reference to dollars or $ shall be deemed to refer to U.S. dollars;
and (l) reference to pound sterling or £ shall be deemed to refer to Great
Britain pounds.

18. No Strict Construction. This Agreement shall be construed without regard to
any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.

[Remainder of Page Left Intentionally Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

NOVOCURE LIMITED By:  

 

Name: Title:

PARTICIPANT By:  

 

Name: Employee Address:

 

7